Exhibit 10.1

AMENDMENT NO. 2 TO

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

ARMADA HOFFLER, L.P.

This Amendment No. 2 to First Amended and Restated Agreement of Limited
Partnership of Armada Hoffler, L.P. (this “Second Amendment”) is made as of
July 10, 2015 (the “Effective Date”) pursuant to the First Amended and Restated
Agreement of Limited Partnership of Armada Hoffler, L.P. dated as of May 13,
2013 (the “Original Agreement”), as amended by Amendment No. 1 to the First
Amended and Restated Agreement of Limited Partnership of Armada Hoffler, L.P.
dated as of March 19, 2014 (the “First Amendment” and together with the Original
Agreement and, as further amended by this Second Amendment, the “Partnership
Agreement”) by Armada Hoffler Properties, Inc., a Maryland corporation, as the
sole general partner (the “General Partner”) of Armada Hoffler, L.P., a Virginia
limited partnership (the “Partnership”), in accordance with the authority
granted to the General Partner in the Prior Partnership Agreement. Capitalized
terms used and not defined herein shall have the meanings set forth in the
Partnership Agreement.

WHEREAS, the Partnership, the General Partner and HK-VB, LLC, a Delaware limited
liability company (the “HK-VB”), have entered into that certain Contribution
Agreement dated as of June 3, 2015 (the “Contribution Agreement”) providing for,
among other things, HK-VB’s contribution of certain property, rights and assets
to the Partnership and the Partnership’s issuance of Class B Units and Class C
Units (as defined below) of the Partnership to HK-VB and admission of HK-VB as a
limited partner of the Partnership; and

WHEREAS, pursuant to the Contribution Agreement, the General Partner wishes to
provide for the amendment of the Partnership Agreement to provide, among other
things, for the foregoing.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement hereby is amended as follows:

1. (a) Article I of the Partnership Agreement hereby is amended to change the
phrase “Common Unit” in the definition of such term to “Class A Units” and the
terms “Common Unit” and “Common Units” wherever used in the Partnership
Agreement shall hereby be replaced with “Class A Unit” and “Class A Units,”
respectively.

(b) Article I of the Partnership Agreement hereby is amended to delete the
definition of “Percentage Interest” and place it with the following:

“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding. For purposes of determining the Percentage
Interest of the



--------------------------------------------------------------------------------

Partnership Units at any time when there are Class B Units or Class C Units
outstanding, all Class B Units and Class C Units shall be treated as Class A
Units except with respect to Article V hereof.

(c) Article I of the Partnership Agreement hereby is amended to add the
following definitions:

“Class B Unit” means a Partnership Unit which is designated as a Class B Unit of
the Partnership and has the rights and privileges set forth in this Agreement
for such Partnership Unit.

“Class B Unit Conversion Date” means the first to occur of July 10, 2017 or the
Early Conversion Date.

“Class C Unit” means a Partnership Unit which is designated as a Class C Unit
and has the rights and which has the rights and privileges set forth in this
Agreement for such Partnership Unit.

“Class C Unit Conversion Date” means the first to occur of January 10, 2018 or
the Early Conversion Date.

“Class C Unit Issuance Date” means the first to occur of January 10, 2017 or the
Early Conversion Date.

“Convertible Units” means any Partnership Interest, option, warrant, security or
other right issued or to be issued by the Partnership (other than (i) Class C
Units to be issued to HK-VB and (ii) any Partnership Interest, option, warrant,
security or other right entitling the recipient thereof to acquire Partnership
Units for which such recipient pays the full fair market value thereof
determined without any discount in respect of lack of marketability of
constituting a minority interest or like matters) entitling any Person to
obtain, whether by way of purchase, conversion, exercise or otherwise, or
obligating the Partnership to issue, any Partnership Interest.

“Early Conversion Date” means the business day immediately prior to the date of
an Early Conversion Event.

“Early Conversion Event” means:

 

  (a) the occurrence of any event specified in clauses (i), (ii), (iii) or
(iv) of Section 2.04(a) upon which the Partnership is dissolved;

 

  (b) the occurrence of the event specified in Section 2.04(b) hereof;

 

2



--------------------------------------------------------------------------------

  (c) (i) the merger or consolidation of the Partnership with or into any other
domestic or foreign partnership, limited partnership, limited liability company
or corporation, (ii) sale or substantially all of the assets of the Partnership
in a single transaction or (iii) the first transaction in a series of related
transactions which result in the sale of all or substantially all assets of the
Partnership, which in any of (i), (ii) or (iii) receives the consent of a
Majority in Interest;

 

  (d) the occurrence of any event that would result in a Change of Control;

 

  (e) the consummation of any recapitalization or reorganization of the
Partnership in which any cash, securities or other property is to be paid to or
received by any holder of Class A Units or any holder of Class A Units has a
right or election to receive cash, securities or other property;

 

  (f) any distribution of cash, securities or other property of the Partnership,
other than distributions which do not as to any fiscal year exceed an amount
equal to 95% of the Funds from Operations (as defined in that certain Credit
Agreement, dated as of February 20, 2015, by and among the Partnership, the
General Partner and the agents and lenders party thereto, as in effect on the
date hereof, without giving effect to any subsequent amendments to, and
notwithstanding any subsequent termination of, such agreement  or any waivers of
compliance with such definition) of the Partnership for such year; or

 

  (g) without duplication of any Early Conversion Event described above, any
Class A Unit Transaction to which the Partnership or the General Partner is a
party (including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Class A Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any Class A Unit Transaction which
constitutes an Adjustment Event), in each case as a result of which Class A
Units shall be exchanged for or converted into the right, or the holders of
Class A Units shall otherwise be entitled, to receive cash, securities or other
property or any combination thereof.

“HK-VB” means HK-VB, LLC, a Delaware limited liability company.

“Nominee” means HK-TK, LLC, a Delaware limited liability company.

2. In accordance with Section 4.02 of the Partnership Agreement, set forth in
Exhibit F hereto are the terms and conditions of the Class B Units hereby
established and issued to HK-VB in consideration of its contribution to the
Partnership of certain property, rights and assets to the Partnership. The
Partnership Agreement is amended to incorporate such Exhibit F as Exhibit F
thereto and to revise the books and records of the Partnership to reflect the
issuance of the Class B Units. Exhibit F is hereby attached to and made part of
the Partnership Agreement. The General Partner hereby acknowledges the receipt
in full and adequacy of the capital contribution provided by the HK-VB for the
issuance of such Class B Units.

 

3



--------------------------------------------------------------------------------

3. In accordance with Section 4.02 of the Partnership Agreement, set forth in
Exhibit G hereto are the terms and conditions of the Class C Units hereby
established and issued to HK-VB in consideration of its contribution to the
Partnership of certain property, rights and assets to the Partnership. The
Partnership Agreement is amended to incorporate such Exhibit G as Exhibit G
thereto and to revise the books and records of the Partnership to reflect the
issuance of the Class C Units as of the Class C Unit Issuance Date. Exhibit G is
hereby attached to and made part of the Partnership Agreement. The General
Partner hereby acknowledges the receipt in full and adequacy of the capital
contribution provided by HK-VB for the issuance of Class C Units on the Class C
Unit Issuance Date. Promptly after the Class C Unit Issuance Date the
Partnership shall issue to the person or persons then entitled to receive the
Class C Units a Limited Partner Acceptance substantially in the form of that
being issued to HK-VB as of the date hereof in respect of the Class B Units.

4. Section 4.07 of the Partnership Agreement is hereby amended and restated as
follows:

“Percentage Interests. If the number of outstanding Partnership Units increases
or decreases during a taxable year, each Partner’s Percentage Interest shall be
adjusted by the General Partner effective as of the effective date of each such
increase or decrease to a percentage equal to the number of Partnership Units
held by such Partner divided by the aggregate number of Partnership Units
outstanding after giving effect to such increase or decrease. If the Partners’
Percentage Interests are adjusted pursuant to this Section 4.07, the Profits and
Losses for the taxable year in which the adjustment occurs shall be, except as
otherwise provided in this Agreement, allocated between the part of the year
ending on the day when the Partnership’s property is revalued by the General
Partner and the part of the year beginning on the following day either (i) as if
the taxable year had ended on the date of the adjustment or (ii) based on the
number of days in each part. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate Profits and
Losses for the taxable year in which the adjustment occurs. Except as otherwise
provided in this Agreement, the allocation of Profits and Losses for the earlier
part of the year shall be based on the Percentage Interests before adjustment,
and the allocation of Profits and Losses for the later part shall be based on
the adjusted Percentage Interests.”

5. Section 7.01 of the Partnership Agreement is hereby amended to add a new
Section 7.01(f) as follows:

“(f) Notwithstanding anything in this Agreement to the contrary, for all
purposes under Section 7.01(c) and Section 7.01(d) of this Agreement, including
but not limited to entitlement to receive cash, property or securities and for
determination of the amount thereof and other calculations, (x) all Class C
Units, notwithstanding that they may not yet have been issued, shall be deemed
to have been issued and (y) all Class B Units and all Class C Units shall be
deemed as of any time to have been converted into the number of Class A Units
that they would be automatically converted into if an Early Conversion Date were
to occur at such time.”

 

4



--------------------------------------------------------------------------------

6. Article IX of the Partnership Agreement is hereby amended to add a new
Section 9.07 as follows:

“9.07 Special Assignment Provisions. Notwithstanding anything in this Agreement
to the contrary, HK-VB shall be entitled, without any consent, permission or
approval of the Partnership or the General Partner, to transfer or assign any or
all of its Partnership Interest, including but not limited to Class B Units,
Class C Units and Class A Units issued in respect of Class B Units or Class C
Units and any or all of its rights under this Section 9.07, (i) to any Person
(a) at least five percent (5%) of the aggregate Percentage Interest represented
by HK-VB’s Partnership Interest as of July 10, 2015 or (b) if less, all of
HK-VB’s remaining Partnership Interest, (ii) to the Nominee, (iii) to any
Affiliate of HK-VB or beneficial holder (including but not limited to indirect
holdings through one or more entities) of equity securities of HK-VB or the
Nominee or of the manager of HK-VB or the Nominee or (iv) to any family member
of any Person listed in clause (iii) above; provided, that in each case
(w) except for transfers under clause (ii), (iii) or (iv) above, the Partnership
shall, if reasonably requested by the General Partner in good faith consistent
(if the Partnership has had any comparable prior transfer) with past practice of
the Partnership, receive an opinion of counsel for the transferor, in a form
reasonably acceptable to the General Partner, to the effect that any transfer of
Partnership Interest to such transferee does not require registration under the
United States Securities Act of 1933, (x) the transferee shall make the
representations and warranties specified in Section 9.01(a) hereof, (y) the
transfer shall comply with clauses (c), (d) and (f) (as such clause (f) is
qualified by the provisions of clause (w) above) of Section 9.02 hereof, and
(z) the transfer shall comply with the provisions of Section 9.03 hereof other
than the portion of Section 9.03(a) which precedes clause (i) thereof (it being
understood that any transfer that is effected in accordance with the provisions
of this Section 9.07 shall be deemed to be a permitted Transfer and the consent
of the General Partner shall be deemed to have been given and need not be
obtained if the conditions of this Section 9.07 have been complied with in
connection with the transfer). The General Partner agrees that notwithstanding
anything in this Agreement to the contrary, all opinions of counsel and all
General Partner determinations and requests in connection with any transfer by
HK-VB must be reasonable (and not in the discretion of such counsel or the
General Partner).”

7. Section 11.02 of the Partnership Agreement is hereby amended to add the
following at the end of Section 11.02:

“For the sake of clarity, it is hereby acknowledged and agreed that as to any
merger, consolidation or sale of all or substantially all of the assets of the
Partnership undertaken without the consent of the Limited Partners pursuant to
the preceding sentence, notwithstanding anything in this Agreement to the
contrary, for all purposes under Section 7.01(c) and Section 7.01(d) of this
Agreement as relevant to this Section 11.02, including but not limited to
entitlement to receive cash, property or securities and

 

5



--------------------------------------------------------------------------------

for determination of the amount thereof and other calculations, (x) all Class C
Units, notwithstanding that they may not yet have been issued, shall be deemed
to have been issued and (y) all Class B Units and all Class C Units shall be
deemed as of any time to have been converted into the number of Class A Units
that they would be automatically converted into if an Early Conversion Date were
to occur at such time.”

8. Article XI of the Partnership Agreement is hereby amended to add a new
Section 11.03 as follows:

“11.03 Special Amendment Provisions.

(a) Notwithstanding anything in Section 11.01 to the contrary, neither the
General Partner nor the Limited Partners may, without the prior written consent
of the Limited Partners holding more than fifty percent (50%) of all outstanding
Class B Units, amend this Agreement in any manner that (i) adversely affects the
rights or benefits of, or results in imposition of any liability or obligation
in respect of, Class B Units, except for any amendment that affects all holders
of Class A Units and does not disproportionately and adversely affect holders of
Class B Units or (ii) affects rights under Section 9.07 above or this
Section 11.03(a) in respect of Class B Units.

(b) Notwithstanding anything in Section 11.01 to the contrary, neither the
General Partner nor the Limited Partners may, without the prior written consent
of the Limited Partners holding more than fifty percent (50%) of all outstanding
Class C Units, or, if the Class C Units shall not have been issued, the holder
or holders of the right or rights to receive more than fifty percent (50%) of
Class C Units when issued, amend this Agreement in any manner that (i) adversely
affects the rights or benefits of, or results in imposition of any liability or
obligation in respect of, Class C Units or the right or rights to receive Class
C Units, except for any amendment that affects all holders of Class A Units and
does not disproportionately and adversely affect holders of Class C Units or the
right or rights to receive Class C Units or (ii) affects rights under
Section 9.07 above or this Section 11.03(b) in respect of Class C Units or the
right or rights to receive Class C Units.

9. Except as modified herein, all terms and conditions of the Prior Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

10. This Second Amendment shall be construed and enforced in accordance with and
governed by the laws of the Commonwealth of Virginia.

11. If any provision of this Second Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

6



--------------------------------------------------------------------------------

12. This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same agreement. This Second Amendment may be executed by facsimile
signatures.

13. HK-VB is hereby designated as an intended third-party beneficiary of this
Second Amendment with full right, power and authority to enforce the provisions
hereof for it own right and benefit.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and agrees to be bound by this
Second Amendment as of the Effective Date.

 

GENERAL PARTNER: ARMADA HOFFLER PROPERTIES, INC. By:

/s/ Michael P. O’Hara

Name: Michael P. O’Hara Title: Chief Financial Officer and Treasurer

 

8



--------------------------------------------------------------------------------

EXHIBIT F

DESIGNATION OF TERMS AND CONDITIONS OF CLASS B UNITS

A. Designation and Number. A series of Partnership Units, designated as Class B
Units, is hereby established. The number of Class B Units shall be 1,000,000.
Except as set forth herein, and except as expressly provided in the Partnership
Agreement, Class B Units shall have the same rights, privileges and preferences
as Class A Units.

B. Rank. Class B Units shall, with respect to rights upon liquidation,
dissolution or winding up, rank (a) on a parity with the Class A Units and Class
C Units and any other Partnership Units now or hereafter issued and outstanding
other than Partnership Units referred to in clauses (b) and (c), (b) junior to
all series of preferred units issued by the Partnership, the terms of which
specifically provide that such preferred units rank senior to the Class A Units,
Class B Units and Class C Units with respect to rights upon liquidation,
dissolution or winding up of the Partnership, and (c) junior to all existing and
future indebtedness of the Partnership.

C. Voting. Holders of Class B Units shall not have any voting rights, except
with respect to those matters required by law, in which case holders of Class B
Units shall, subject to Section 11.03(a) of the Partnership Agreement vote with
Class A Units as a class, or as provided in Section 11.03(a) of the Partnership
Agreement, in which case holders of Class B Units only shall vote as a single
class.

D. Distributions. No distributions other than in connection with a liquidation,
dissolution or winding up shall accrue or be payable on any Class B Units except
as to transactions under Section 7.01 of the Partnership Agreement. For the sake
of clarity, (i) if a liquidation, dissolution or winding up constitutes an Early
Conversion Event, then no distributions shall be payable in respect of the Class
B Units as a result thereof and (ii) upon conversion of Class B Units into
Class A Units, distribution shall accrue and be payable as to such Class A Units
in the same manner as Class A Units generally.

E. Class B Adjustment Event. If a Class B Adjustment Event (as defined below)
occurs, then the General Partner shall make a corresponding adjustment to the
Class B Units to maintain a one-for-one conversion ratio between Class A Units
and Class B Units. The following shall be “Class B Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Class A Units in the form of
Partnership Units, (B) the Partnership subdivides the outstanding Class A Units
into a greater number of units or combines the outstanding Class A Units into a
smaller number of units, or (C) the Partnership issues any Partnership Units in
exchange for its outstanding Class A Units by way of a reclassification or
recapitalization of its Class A Units. If more than one Class B Adjustment Event
occurs, the adjustment to the Class B Units need be made only once using a
single formula that takes into account each and every Class B Adjustment Event
as if all Class B Adjustment Events occurred simultaneously. For the avoidance
of doubt, the following shall not be Class B Adjustment Events unless in
connection therewith cash, securities or other property are or may become
issuable in respect of other Partnership Units or any such event is an
adjustment event in respect of any other Partnership Units: (x) the issuance of
Partnership Units in a financing for which each recipient pays the full amount
of adequate consideration therefor as reasonably determined by the Board of
Directors of



--------------------------------------------------------------------------------

the General Partner in good faith, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan or (z) the issuance of any Partnership Units to the General
Partner in respect of a capital contribution to the Partnership of proceeds from
the sale of Additional Securities by the General Partner but only if the
proceeds so contributed equal the full amount of adequate consideration for such
Partnership Units as reasonably determined by the Board of Directors of the
General Partner in good faith. If the Partnership takes an action affecting the
Class B Units other than actions specifically described above as “Class B
Adjustment Events” and in the reasonable opinion of the General Partner such
action would require an adjustment to the Class B Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the Class B Units, to the extent permitted by
law, in such manner and at such time as the General Partner, in its reasonable
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the Class B Units, as herein provided, the Partnership
shall promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment. Promptly after filing of such certificate, the
Partnership shall deliver a notice to each holder of Class B Units setting forth
the adjustment to his, her or its Class B Units, the effective date of such
adjustment and a brief statement of the facts requiring such adjustment;
provided, however, the failure in good faith to deliver such notice shall not
invalidate the adjustment made or the authority granted in accordance with the
provisions hereof.

F. Automatic Conversion. On the Class B Unit Conversion Date, each Class B Unit
shall (without action by or approval of the General Partner, the Partnership,
the holders of Class B Units or any other Person and without satisfaction of any
event or condition other than the occurrence of the Class B Unit Conversion
Date) automatically convert into one fully paid Class A Unit or, if Class A
Units shall have been converted into or exchanged (other than pursuant to
Section 8.04 of the Partnership Agreement) for other Partnership Units, cash,
securities or other property (or the right to receive other Partnership Units,
cash, securities or other property), such other Partnership Units, cash,
securities or other property or such right to receive such other Partnership
Units, cash, securities or other property. The Class A Units received upon the
automatic conversion of the Class B Units in accordance herewith shall have the
same rights, privileges and preferences as the Class A Units, including, without
limitation, the right to require the Partnership to redeem on a Specified
Redemption Date all or a portion of the Class A Units held by such Limited
Partner in accordance with Section 8.04 of the Partnership Agreement.
Notwithstanding the foregoing to the contrary, all rights and remedies of the
holders of Class B Units in respect of any matter, event or circumstance prior
to the Class B Unit Conversion Date shall survive the conversion of Class B
Units into Class A Units.

G. Allocations of Profit and Loss. No Profit or Loss shall be allocated to the
Class B Units, whether prior to, on or after the Class B Conversion Date, except
as a result of a liquidation, dissolution or winding up prior to the Class B
Conversion Date; provided, however, that the Class A Units issued in respect of
Class B Units on the Class B Conversion Date shall be allocated Profit and Loss
in the same manner and to the same proportionate extent as Class A Units as of
the earliest date of the event or events that triggered the Class B Conversion
Date. This Section G shall not in any way alter the Partnership’s allocations of
Profit and Loss to the existing holders of Class A Units.

 

F-2



--------------------------------------------------------------------------------

H. Class B Unit Redemption Right. Notwithstanding anything in the Partnership
Agreement to the contrary, holders of Class B Units shall not be permitted to
tender their Class B Units for redemption by the Partnership in accordance with
Section 8.04 the Partnership Agreement; provided, however, that any Class A
Units received as a result of a conversion of Class B Units into Class A Units
pursuant to Section F hereof shall thereafter be entitled and subject to
Section 8.04 of the Partnership Agreement to the same extent as any other
Class A Unit of the Partnership then outstanding; provided further, that for the
avoidance of doubt, any Class A Units received as a result of a conversion of
Class B Units into Class A Units pursuant to Section F hereof shall be eligible
to be tendered for redemption by the holders thereof on or after the Class B
Unit Conversion Date.

I. Notices. The General Partner shall give written notice to the holders of
Class B Units (a) promptly after any adjustment to the Conversion Factor and
(b) no later than ten (10) business days prior to the occurrence of any Early
Conversion Date.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

DESIGNATION OF TERMS AND CONDITIONS OF CLASS C UNITS

A. Designation, Number and Issuance. A series of Partnership Units, designated
as Class C Units, is hereby established. The number of Class C Units shall be
275,000. Except as set forth herein, and except as expressly provided in the
Partnership Agreement, Class C Units shall have the same rights, privileges and
preferences as Class A Units. All Class C Units shall on the Class C Unit
Issuance Date automatically be issued to the holders of Class B Units
proportionately without any further action or approval of the General Partner,
the Partnership or any other Person and without satisfaction of any event or
condition other than the occurrence of the Class C Unit Issuance Date. The
General Partner hereby acknowledges the receipt in full, and the adequacy of,
all consideration and contribution to the Partnership in respect of all Class C
Units. No additional consideration or contribution shall be due or required in
respect of the issuance of the Class C Units on the Class C Unit Issuance Date.

B. Rank. Class C Units shall, with respect to rights upon liquidation,
dissolution or winding up, rank (a) on a parity with the Class A Units and Class
B Units and any other Partnership Units now or hereafter issued and outstanding
other than Partnership Units referred to in clauses (b) and (c), (b) junior to
all series of preferred units issued by the Partnership, the terms of which
specifically provide that such preferred units rank senior to the Class A Units,
Class B Units and Class C Units with respect to rights upon liquidation,
dissolution or winding up of the Partnership, and (c) junior to all existing and
future indebtedness of the Partnership.

C. Voting. Holders of Class C Units or of rights to receive Class C Units shall
not have any voting rights in respect of such Class C Units or rights to receive
Class C Units, except with respect to those matters required by law, in which
case holders of Class C Units or rights to receive Class C Units, as applicable,
shall, subject to Section 11.03(b) of the Partnership Agreement vote with
Class A Units as a class, or as provided in Section 11.03(b) of the Partnership
Agreement, in which case holders of Class C Units or rights to receive Class C
Units, as applicable, only shall vote as a single class.

D. Distributions. No distributions other than in connection with a liquidation,
dissolution or winding up shall accrue or be payable on any Class C Units except
as to transactions under Section 7.01 of the Partnership Agreement. For the sake
of clarity, (i) if a liquidation, dissolution or winding up constitutes an Early
Conversion Event, then no distributions shall be payable in respect of the Class
C Units as a result thereof and (ii) upon conversion of Class C Units into
Class A Units, distribution shall accrue and be payable as to such Class A Units
in the same manner as Class A Units generally.

E. Class C Adjustment Event. If a Class C Adjustment Event (as defined below)
occurs, then the General Partner shall make a corresponding adjustment to the
Class C Units that shall have been or are to be issued to maintain a one-for-one
conversion ratio between Class A Units and Class C Units. The following shall be
“Class C Adjustment Events”: (A) the Partnership makes a distribution on all
outstanding Class A Units in the form of Partnership Units, (B) the Partnership
subdivides the outstanding Class A Units into a greater number of units or
combines the outstanding Class A Units into a smaller number of units, or
(C) the Partnership issues any



--------------------------------------------------------------------------------

Partnership Units in exchange for its outstanding Class A Units by way of a
reclassification or recapitalization of its Class A Units. If more than one
Class C Adjustment Event occurs, the adjustment to the Class C Units need be
made only once using a single formula that takes into account each and every
Class C Adjustment Event as if all Class C Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be Class C
Adjustment Events unless in connection therewith cash, securities or other
property are or may become issuable in respect of other Partnership Units or any
such event is an adjustment event in respect of any other Partnership Units:
(x) the issuance of Partnership Units in a financing for which each recipient
pays the full amount of adequate consideration therefor as reasonably determined
by the Board of Directors of the General Partner, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan or (z) the issuance of any Partnership Units to
the General Partner in respect of a capital contribution to the Partnership of
proceeds from the sale of Additional Securities by the General Partner but only
if the proceeds so contributed equal the full amount of adequate consideration
for such Partnership Units as reasonably determined by the Board of Directors of
the General Partner in good faith. If the Partnership takes an action affecting
the Class C Units or right to receive Class C Units other than actions
specifically described above as “Class C Adjustment Events” and in the
reasonable opinion of the General Partner such action would require an
adjustment to the Class C Units issued or to be issued to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the Class C Units, to the extent permitted by
law, in such manner and at such time as the General Partner, in its reasonable
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the issued or to be issued Class C Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall deliver a
notice to each Person holding or entitled to receive Class C Units setting forth
the adjustment to his, her or its Class C Units, the effective date of such
adjustment and a brief statement of the facts requiring such adjustment;
provided, however, the failure in good faith to deliver such notice shall not
invalidate the adjustment made or the authority granted in accordance with the
provisions hereof.

F. Automatic Conversion. On the Class C Unit Conversion Date, each Class C Unit
(including, for the sake of clarity, all Class C Units being issued as of the
Class C Unit Conversion Date) shall (without action by or approval of the
General Partner, the Partnership, the holders of Class C Units or any other
Person and without satisfaction of any event or condition other than the
occurrence of the Class C Unit Conversion Date) automatically convert into one
fully paid Class A Unit or, if Class A Units shall have been converted into or
exchanged (other than pursuant to Section 8.04 of the Partnership Agreement) for
other Partnership Units, cash, securities or other property (or the right to
receive other Partnership Units, cash, securities or other property), such other
Partnership Units, cash, securities or other property or such right to receive
such other Partnership Units, cash, securities or other property. The Class A
Units received upon the automatic conversion of the Class C Units in accordance
herewith shall have the same rights, privileges and preferences as the Class A
Units, including, without limitation, the right to require the Partnership to
redeem on a Specified Redemption Date all or a portion of the Class A Units held
by such Limited Partner in accordance with Section 8.04 of the Partnership
Agreement. Notwithstanding the foregoing to the contrary, all rights and
remedies

 

G-2



--------------------------------------------------------------------------------

of the holders of, or Persons entitled to receive, Class C Units in respect of
any matter, event or circumstance prior to the Class C Unit Conversion Date
shall survive the conversion of Class C Units into Class A Units.

G. Allocations of Profit and Loss. No Profit or Loss shall be allocated to the
Class C Units, whether prior to, on or after the Class C Conversion Date, except
as a result of a liquidation, dissolution or winding up prior to the Class C
Conversion Date; provided, however, that the Class A Units issued in respect of
Class C Units on the Class C Conversion Date shall be allocated Profit and Loss
in the same manner and to the same proportionate extent as Class A Units as of
the earliest date of the event or events that triggered the Class C Conversion
Date. This Section G shall not in any way alter the Partnership’s allocations of
Profit and Loss to the existing holders of Class A Units.

H. Class C Unit Redemption Right. Notwithstanding anything in the Partnership
Agreement to the contrary, holders of Class C Units shall not be permitted to
tender their Class C Units for redemption by the Partnership in accordance with
Section 8.04 the Partnership Agreement; provided, however, that any Class A
Units received as a result of a conversion of Class C Units into Class A Units
pursuant to Section F hereof shall thereafter be entitled and subject to
Section 8.04 of the Partnership Agreement to the same extent as any other
Class A Unit of the Partnership then outstanding; provided further, that for the
avoidance of doubt, any Class A Units received as a result of a conversion of
Class C Units into Class A Units pursuant to Section F hereof shall be eligible
to be tendered for redemption by the holders thereof on or after the Class C
Unit Conversion Date.

I. Notices. The General Partner shall give written notice to the holders of and
all Persons entitle to receive Class C Units (a) promptly after any adjustment
to the Conversion Factor and (b) no later than ten (10) business days prior to
the occurrence of any Early Conversion Date.

 

G-3